SHARE ISSUANCE AGREEMENT




SHARE ISSUANCE AGREEMENT dated the 23rd day of April, 2010,


BETWEEN;
Premier Global Corp. (hereinafter, the “SUBSCRIBER”)


AND:
GRID PETROLEUM CORP., a Nevada domestic corporation, 33 Cavendish Square,
London, W1G OPW (hereinafter, the "COMPANY')


NOW THEREFORE THIS SHARE ISSUANCE AGREEMENT ("AGREEMENT') WITNESSES that the
Parties hereto agree as follows:


ARTICLE 1 – INTERPRETATION


SECTION 1.1. DEFINITIONS. When used in this Agreement (including the recitals
and schedules hereto) or in any amendment hereto, the following terms shall,
unless otherwise expressly provided, have the meanings assigned to them herein:


"BANKING DAY" shall mean any day other than a Saturday, Sunday, public holiday
under the laws of the State of Nevada or other day on which banking institutions
are authorized or obligated to close in Nevada.


"CHARTER DOCUMENTS" means contacting documents and by-laws, and all amendments
thereto;


"CONSENT" means any permit, license, approval, consent, order, right,
certificate, judgment,
writ, injunction, award, determination, direction, decree, authorization,
franchise, privilege, grant, waiver, exemption and other concession or by-law,
rule or regulation;


"UNIT PRICE" means a price equal to the higher of either: (a) $0.75, or (b) 90%
of the volume
weighted average of the closing price (the "VWAP") of Common Stock, for the five
(5) Banking
Days immediately preceding the date of the Notice, as quoted on
finance.yahoo.com/q?s=grpr.ob, or other source of stock quotes as agreed to by
the parties; and


"DOLLAR" or "$" means the currency of the United States of America,


ARTICLE 2 - THE SHARE ISSUANCE


SECTION 2.1. SHARE ISSUANCE.
The Subscriber shall make available to the Company in accordance with, and
subject to the terms and conditions of, this Agreement, until April 22, 2013
(the "COMPLETION DATE"), up to $5,000,000 by way of Advances in accordance with
this Sections 2.2, 2.3 and 2.4 of this Agreement. The Completion Date may be
extended for an additional term of up to twelve months at the option of the
Company or the Subscriber upon written notice on or before the Completion Date
in accordance with the notice provisions in Section of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 2.2. THE ADVANCES.
On the terms and conditions set forth herein the Subscriber, from time to time,
on any Banking Day, prior to the Completion Date, agrees to make advances to the
Company ("ADVANCES"), Each Advance shall be in an aggregate amount of not more
than $1,000,000 and in integral multiples of $100,000.


SECTION 2.3. PROCEDURE TO REQUEST ADVANCES.
Each Advance shall be made on or before five Banking Days following notice from
the Company. Each such notice shall be given by a notice to the Subscriber in
the form substantially the same as the form attached hereto in Schedule A (each
a "NOTICE").


SECTION 2.4. SUBSCRIPTION AGREEMENT.
Upon making each Advance, the Subscriber shall provide an executed Subscription
Agreement, in a form acceptable to both Subscriber and the Company, which shall
provide that, among other
representations by Subscriber and the Company, Subscriber is an accredited
investor as the term is defined under Rule 501 of the Securities Act of 1933, as
amended (the "Act") and that the shares are restricted as provided under the
Act.


SECTION 2.5. USE OF PROCEEDS.
The Company shall use all Advances to fund operating expenses, acquisitions,
working capital and general corporate activities,


SECTION 2.6 OPTION.
The Subscriber may, at their discretion, take the option to subscribe up to a
further $2,500,000, when the total subscription from this agreement has been
received by the Company.


ARTICLE 3 - REPRESENTATIONS AND WARMNTIES


SECTION 3.1. REPRESENTATIONS AND WARRANTIES.
The Company represents and warrants to the Subscriber:


(a)  
Organization and Corporate Power. The Company has been duty incorporated and
organized and is validly subsisting and in good standing under the laws of its
jurisdiction and has full corporate right, power and authority to enter into and
perform its obligations under the Agreement to which it is or shall be a party
and has full corporate right, power and authority to own and operate its
properties and to carry on its business;



(b)  
Conflict with Other Instruments. The execution and delivery by the Company of
the Agreement and the performance by the Company of its obligations thereunder,
do not and will not; (i) conflict with or result in a breach of any of the
terms, conditions or provisions of: (A) the charter documents of the Company;
(B) any law applicable to or binding on the Company; or (C) any contractual
restriction binding on or affecting the  company or its properties the breach of
which would have a material adverse effect on the Company; or (ii) result in, or
require or permit: (A) the imposition of any lien on or with respect to the
properties now owned or hereafter acquired by the Company; or (B) The
acceleration of the maturity of any debt of the Company, under any contractual
provision binding on or affecting the Company;

 
(c)  
Consents, Official Body Approvals. The execution and delivery of the Agreement
and the performance by the Company of its obligations thereunder have been duly
authorized by all necessary action on the part of the Company, and no Consent
under any applicable law and no registration, qualification, designation,
declaration or filing with any official body having jurisdiction over the
Company is or was necessary therefore. The Company possesses all Consents, in
full force and effect, under any applicable Law which are necessary in
connection. With the operation of its business, the non-possession of which
could reasonably be expected to have a material adverse effect on the Company;



 
2

--------------------------------------------------------------------------------

 
 
(d)  
Execution of Binding Obligation. The Agreement has been duly executed and
delivered by the Company and, when duly executed by the Company and delivered
for value, the Agreement will constitute legal, valid and binding obligations of
the Company, enforceable against The Company, in accordance with its terms;



 
(e)  
No Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of the Company, after due inquiry, threatened against or affecting the
Company (nor, to the knowledge of the Company, after due inquiry, any basis
therefor) before any official body having jurisdiction over the Company which
purport to or do challenge the validity or propriety of the transactions
contemplated by the Share issuance the Company, which if adversely determined
could reasonably be expected to have a material adverse effect on the Company;



 
(f)  
Absence of Changes, Since the date of the most recently delivered financial
statements of the Company, the Company has carried on its business, operations
and affairs only in the ordinary and normal course consistent with past
practice.



ARTICLE 4 . COVENANTS OF THE COMPANY


SECTION 4.1. AFFIRMATIVE COVENANTS.
Until the Completion Date, the Company shall:


(a)  
COMPLIANCE WITH LAWS, ETC, Comply with all applicable laws, non-compliance with
which could have a material adverse effect on the Company;



(b)  
PAYMENT OF TAXES AND CLAIMS. Pay and discharge before the same shall become
delinquent; (i) all taxes and assessments; and (ii) all lawful claims which, if
unpaid, might become a lien upon or in respect of the Company's assets or
properties;



(c)  
MAINTAIN TITLE. Maintain and, as soon as reasonably practicable, defend and
take, all action necessary or advisable at any time, and from time to time, to
maintain, defend, exercise or renew its right, title and interest in and to all
of its property and assets;

 
(d)  
PAY OBLIGATIONS TO SUBSCRIBER AND PERFORM OTHER COVENANTS. Make full and timely
payment of its obligations hereunder and duly comply with the terms and
covenants contained in this Agreement, all at the times and places and in the
manner set forth therein;

 
(e)  
FURTHER ASSURANCES. At its cost and expense, upon request by the Subscriber,
duly execute and deliver, or cause to be duly executed and delivered, to the
Subscriber, such further instruments and do and cause to be done such other acts
as may be necessary or proper in the reasonable opinion of the Subscriber to
carry out more effectually the provisions and purposes of this Agreement.



ARTICLE 5. SHARE ISSUANCE


SECTION 5.1 SHARE ISSUANCE.
The Company shall issue, within fifteen (15) Banking Days following the date of
the receipt by the Company of any Advance under this Agreement, units (each a
"UNIT") of the Company at the Unit Price. Each Unit shall consist of one share
(each a "SHARE") of the common stock of the Company (the "COMMON STOCK") and one
share purchase warrant (each a "Warrant"). Each Warrant shall entitle the
Subscriber to purchase one additional share (each a "WARRANT SHARE") of Common
Stock, at an exercise price equal at 150% of the Unit Price at which the Unit
containing the Warrant being exercised was issued, for a period of two (2) years
from the date such Warrant is issued. Upon receipt of any Advance under this
Agreement, the Company shall promptly cause its registrar and transfer agent to
issue the certificates representing the Shares. lf the Subscriber exercises the
Warrants, the Company shall promptly cause its registrar and transfer agent to
issue the certificates representing the Warrant Shares.
 


SECTION 5.2 FRACTIONAL SHARES.
Notwithstanding any other provisions of this Agreement, no certificate for
fractional shares of the Shares or the Warrant Shares shall be issued to the
Subscriber. In lieu of any such fractional shares, if the Subscriber would
otherwise be entitled to receive a fraction of a share of the Shares or Warrant
Shares following a Share Issuance or exercise of a Warrant, as applicable, the
Subscriber shall be entitled to receive from the Company a stock certificate
representing the nearest whole number of shares of the Company.


ARTICLE 6. MISCELLANEOUS


SECTION 6.1. NOTICES, ETC.
Except as otherwise expressly provided herein, all notices, requests, demands,
directions and communications by one party to the other shall be sent by hand
delivery or registered mail or fax, and shall be effective when hand delivered
or when delivered by the relevant postal service or when faxed and confirmed, as
the case may be. All such notices shall be addressed to the President of the
notified party at its address given on the signature page of this Agreement, or
in accordance with any unrevoked written direction from such party to the other
party.


SECTION 6.2. NO WAIVER; REMEDIES.
No failure on the part of the Subscriber or the Company to exercise, and no
delay in exercising, any right under this Agreement shall operate as a waiver
thereof. The remedies herein provided are cumulative and not exclusive of any
remedies provided by Law.


SECTION 6.3. JURISDICTION.
(1) Each of the parties hereby irrevocably attorns to the non-exclusive
jurisdiction of the Courts of the State of Nevada in any action or proceeding
arising out of or relating to this Agreement. The Company agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law; and (2) nothing in this Section 6.3 shall affect the right of
the Subscriber to serve legal process in any other manner permitted by Law or
affect the right of the Subscriber to bring any action or proceeding against the
Company or its property in the courts of other jurisdictions.


SECTION 6.4. SUCCESSORS AND ASSIGNS,
The Company shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Subscriber, which
consent may be arbitrarily withheld.


SECTION 6.5. SEVERABILITY.
lf one or more provisions of this Agreement be or become invalid, or
unenforceable in whole or in part in any jurisdiction, the validity of the
remaining provisions of this Agreement shall not be affected. The parties hereto
undertake to replace any such invalid provision without delay with a valid
provision which as nearly as possible duplicates the economic intent of the
invalid provision.


SECTION 6,6, COUNTERPARTS,
This Agreement may be executed in counterparts and by different parties in
separate counterparts, each of which when so executed shall be deemed an
original and all of which, taken together, shall constitute one and the same
instrument.


SECTION 6.7. SYNDICATION/PARTICIPATION.
The Subscriber may not sell, transfer, assign, participate, syndicate or
negotiate to one or more third parties, in whole or in part, the Commitment and
its rights under this Agreement, without the prior written consent of the
Company, which consent may not be arbitrarily withheld.
 
 
3

--------------------------------------------------------------------------------

 




 
IN WTNESS WHEREOF the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


THE SUBSCRIBER
Premier Global Corp.
 
By: /s/ Roger Knox
Authorized Signing Officer
THE COMPANY
Grid Petroleum Corp.
 
By: /s/ Paul Watts
Authorized Signing Officer



 
4

--------------------------------------------------------------------------------

 


SCHEDULE A
NOTICE
To: Premier Global Corp.  (the "Subscriber")


The undersigned, GRID PETROLEUM CORP. (the "Company") hereby requests an advance
of $_______________, in accordance with the terms and conditions set forth in
the Share Issuance agreement dated April 23, 2010 , between the Subscriber and
the Company and as of the Date of Notice written below.


DATE OF NOTICE:


Remaining amount to be advanced under the Share Issuance:


GRID PETROLEUM CORP


Per: /s/ Paul Watts
Authorized Signatory
The Subscriber hereby acknowledges receipt of this Notice and agrees with the
amounts set out above as of this Notice.


Premier Global Corp.


Per: /s/ Roger Knox
Authorized Signatory